GILLESPIE, Presiding Justice:
 The sole question on direct appeal is whether the order of the Workmen’s Compensation Commission that claimant sustained an injury which arose out of and in the course of his employment, was based on substantial evidence. It was. The sole question on cross-appeal concerns the Commission’s finding as to the extent of loss of wage earning capacity, and we find that the Commission’s order on this question was based on substantial evidence. In the proper exercise of this Court’s power of review, we find no grounds for reversal of the circuit court’s judgment affirming the award made by the Workmen’s Compensation Commission.
The motion for additional attorney’s fee by claimant’s counsel is sustained.
Motion for attorney’s fee sustained; affirmed on direct and cross-appeals and remanded to the Commission.
PATTERSON, INZER, SMITH and ROBERTSON, JJ., concur.